
	
		II
		110th CONGRESS
		1st Session
		S. 131
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To extend for 5 years the Mark-to-Market
		  program of the Department of Housing and Urban Development.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Mark-to-Market Extension Act of
			 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Extension of Mark-to-Market program.
					Sec. 5. Exception rents.
					Sec. 6. Otherwise eligible projects.
					Sec. 7. Disaster-damaged eligible projects.
					Sec. 8. Period of eligibility for nonprofit debt
				relief.
					Sec. 9. Effective date.
				
			2.PurposesThe purpose of this Act is to—
			(1)continue the progress of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997, as amended by the
			 Mark-To-Market Extension Act of 2001;
			(2)expand eligibility for Mark-to-Market
			 restructuring so as to further the preservation of affordable housing in a
			 cost-effective manner; and
			(3)provide for the preservation and
			 rehabilitation of projects damaged by Hurricanes Katrina, Rita, and Wilma, or
			 by other natural disasters.
			3.DefinitionsSection 512 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is amended
			 by adding at the end the following:
			
				(20)Disaster-damaged eligible project
					(A)In generalThe term disaster-damaged eligible
				project means an otherwise eligible multifamily housing project—
						(i)that is located in a county that was
				designated a major disaster area on or after January 1, 2005, by the President
				pursuant to title IV of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5121 et seq.);
						(ii)whose owner carried casualty and liability
				insurance covering such project in an amount required by the Secretary;
						(iii)that suffered damages not covered by such
				insurance that the Secretary determines is likely to exceed $5,000 per unit in
				connection with the natural disaster that was the subject of the designation
				described in subparagraph (A); and
						(iv)whose owner requests restructuring of the
				project not later than 2 years after the date that such damage occurred.
						(B)Rule of constructionA disaster-damaged eligible project shall
				be eligible for amounts under this Act without regard to the relationship
				between rent levels for the assisted units in such project and comparable rents
				for the relevant market
				area.
					.
		4.Extension of Mark-to-Market
			 programSection 579 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1473f note) is amended by striking October 1, 2006 each place
			 that term appears and inserting October 1, 2011.
		5.Exception rentsSection 514(g)(2) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is
			 amended—
			(1)by inserting disaster-damaged
			 eligible projects and after waive this limit; and
			(2)by striking five percent and
			 inserting 9 percent.
			6.Otherwise eligible projectsSection 514 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is amended
			 by adding at the end the following:
			
				(i)Other eligible projects
					(1)In generalNotwithstanding any other provision of this
				subtitle, a project that meets the requirements of subparagraphs (B) and (C) of
				section 512(2) but does not meet the requirements of subparagraph (A) of
				section 512(2), may be treated as an eligible multifamily housing project on an
				exception basis if the Secretary determines, subject to paragraph (2), that
				such treatment is necessary to preserve the project in the most cost-effective
				manner in relation to other alternative preservation options.
					(2)Owner request
						(A)Request requiredThe Secretary shall not treat an otherwise
				eligible project described under paragraph (1) as an eligible multifamily
				housing project unless the owner of the project requests such treatment.
						(B)No adverse treatment if no request
				madeIf the owner of a
				project does not make a request under subparagraph (A), the Secretary shall not
				withhold from such project any other available preservation option.
						(3)Cancellation
						(A)TimingAt any time prior to the completion of a
				mortgage restructuring under this subtitle, the owner of a project may—
							(i)withdraw any request made under paragraph
				(2)(A); and
							(ii)pursue any other option with respect to the
				renewal of such owner's section 8 contract pursuant to any applicable statute
				or regulation.
							(B)DocumentationIf an owner of a project withdraws such
				owner's request and pursues other renewal options under this paragraph, such
				owner shall be entitled to submit documentation or other information to replace
				the documentation or other information used during processing for mortgage
				restructuring under this subtitle.
						(4)LimitationThe Secretary may exercise the authority to
				treat projects as eligible multifamily housing projects pursuant to this
				subsection only to the extent that the number of units in such projects do not
				exceed 10 percent of all units for which mortgage restructuring pursuant to
				section 517 is
				completed.
					.
		7.Disaster-damaged eligible projects
			(a)Market rent determinationsSection 514(g)(1)(B) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is
			 amended by striking determined, are equal and inserting the
			 following: “determined—
				
					(i)with respect to a disaster-damaged eligible
				property, are equal to 100 percent of the fair market rents for the relevant
				market area (as such rents were in effect at the time of such disaster;
				and
					(ii)with respect to other eligible multifamily
				housing projects, are
				equal
					.
			(b)Owner investmentSection 517(c) of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is amended
			 by adding at the end the following:
				
					(3)Properties damaged by natural
				disastersWith respect to a
				disaster-damaged eligible property, the owner contribution toward
				rehabilitation needs shall be determined in accordance with paragraph
				(2)(C).
					.
			8.Period of eligibility for nonprofit debt
			 reliefSection 517(a)(5) of
			 the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42
			 U.S.C. 1473f note) is amended by adding at the end the following: “If such
			 purchaser acquires such project subsequent to the date of recordation of the
			 affordability agreement described in section 514(e)(6)—
			
				(1)such purchaser shall acquire such project
				on or before the later of—
					(A)5 years after the date of recordation of
				the affordability agreement; or
					(B)2 years after the date of enactment of the
				Mark-to-Market Extension Act of
				2007; and
					(2)the Secretary shall have received, and
				determined acceptable, such purchaser's application for modification,
				assignment, or forgiveness prior to the acquisition of the project by such
				purchaser.
				.
		9.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the earlier of—
			(1)the date of enactment of this Act;
			 or
			(2)September 30, 2007.
			
